DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-7, 12-13 and 20-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
● Independent claim 1 (and dependent claims 2 and 4-7 dependent thereon), last 2 line, recites “the reducing gas further comprising a catalyst for reducing carbon-carbon bonds”.  Claim 1 contains subject matter for which the specification is not enabling because nowhere in the specification describes what type of gas which is used as “a catalyst for reducing carbon-carbon bonds” as claimed. 
● Dependent claim 20 (and dependent claim 21 dependent thereon), lines 2-3, recites “the processing gas comprises hydrogen gas and a catalyst for reducing carbon-carbon bonds”.  Claim 20 also contains subject matter for which the specification is not enabling because of the same reason above. 
● Dependent claim 12 (and dependent claim 13 dependent thereon), lines 1-2, recites “the reducing gas comprises hydrogen gas and a catalyst for reducing carbon-carbon bonds”.  Claim 12 also contains subject matter for which the specification is not enabling because of the same reason above. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al (US 2014/0070320) in view of Noguchi et al (US 2003/0087513) and Bohr et al (US 8,436,404).
Regarding claim 17, Mukherjee (Figs. 2B-8B) discloses a method comprising: removing a dummy gate structure (not shown, “gate replacement process”, see [0025]) to form a trench between gate spacers 165; depositing metal layers (120A, 120B) in the trench ([0025]); planarizing the metal layers with a chemical mechanical polish (CMP) process ([Fig. 3B and [0029]) to form a metal gate structure from portions of the metal layers remaining in the trench; and etching back the metal gate structure to form a recess (Fig. 6B).
Mukherjee does not disclose suspensions of a slurry for the CMP process being diffused into a main metal layer of the metal layers during the CMP process; after planarizing the metal layer, treating the metal gate structure with a processing gas, the processing gas penetrating into the main metal layer to react with the suspensions of the slurry diffused into the main metal layer, the processing gas being a reducing agent for the suspensions, and the suspensions being an oxidizing agent for the processing gas.
However, Noguchi (Figs. 8-9) teaches a method comprising: suspensions of a slurry for the CMP process being diffused into the metal structure 18a during the CMP process (i.e., diffusing “the oxidizer” into the metal structure to form metal oxide, see [0184] and [0201]), and after the planarizing, exposing the metal structure 18a to a reducing gas (i.e., hydrogen) for reducing the suspensions ([0201]), the reducing gas penetrating into the metal structure to react with the suspensions of the slurry diffused into the metal structure (the hydrogen reducing gas is heated to 200-474⁰ C which is the same temperature range as Applicant’s invention for diffusing into the metal structure to react with metal oxide, see [0201]), and the suspensions being an oxidizing agent for the processing gas ([0184] and [0201]).  Accordingly, it would have been obvious to modify the method of Mukherjee by diffusing suspensions of a slurry for the CMP process into the metal gate structure during the CMP process in order to form a corrosion resistant protective film on the surface of the metal gate to inhibit or suppress the progress of polishing (see Noguchi, [0193]), and exposing the metal gate structure  to a reducing gas for penetrating the reducing gas into the metal gate structure after the planarizing in order to reduce the metal oxide on the surface of the metal gate formed during CMP, as taught by Noguchi ([0201]). 
Regarding a functional statement “ wherein treating the metal gate structure prevents etch back failure caused by diffusion of the suspensions into the main metal layer”,  it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, claimed properties or functions are presumed to be inherent.  In re Best, 195 USPQ 430, 433 (CCPA 1977).  In this case, because the claimed method and Mukherjee’s method (in combination with Noguchi) for treating the metal gate structure are produced by substantially identical processes, claimed property or function of “prevents etch back failure caused by diffusion of the suspensions into the main metal layer” is presumed to be inherent.
	Mukherjee does not disclose forming a dielectric layer on the metal gate structure in the recess
However, Bohr (Fig. 6B) teaches a method comprising: recessing the metal gate structure, forming a dielectric layer 602 on the metal gate structure.  Accordingly, it would have been obvious to further modify the method of Mukherjee by forming a dielectric layer on the metal gate structure in the recess in order to provide a known insulating cap which protects the metal gate structure from the outside environments.
	Regarding claim 18, Noguchi further teaches the processing gas (i.e., hydrogen, [0201]) is not an oxidizing agent for the metal layers.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Mukherjee et al, Noguchi et al and Bohr et al as applied to claim 17 above, and further in view of Yamasaki (US 2013/0320412).
Mukherjee (Figs. 2B-8B) discloses depositing the metal layers in the trench comprises: depositing a work function metal layer 120A, and depositing the main metal layer 120B on the work function metal layer.
Mukherjee does not disclose a barrier layer disposed between the work function metal layer and the trench.
However, Yamasaki (Fig. 11) teaches a semiconductor device comprising a barrier layer 125/130/140 disposed between the work function metal layer 165 and the trench. Accordingly, it would have been obvious to further modify the device of Mukherjee by including a barrier layer between the work function metal layer and the trench in order to provide the known purpose of preventing the diffusions between the metal gate and the adjacent interlayer dielectric layer.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 10-11, 15-19 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,090,396. Although the claims at issue are not identical, they are not patentably distinct from each other because the Patent includes all the limitations of the specified claims of the present application.  Moreover, the claims in the present application are either broader version of the claims in U.S. Patent or are obvious variations thereof.  
Regarding independent claim 8, claim 9 of U.S. Patent ‘396 claims a method comprising: depositing a conductive material in a trench between gate spacers (column 9, claim 9, lines 17-21); planarizing the conductive material with a chemical mechanical polish (CMP) process to form a metal gate in the trench, suspensions of a slurry for the CMP process being diffused into the metal gate during the CMP process (column 9, claim 9, lines 25-29), the suspensions having a first redox potential, the conductive material having a second redox potential (column 9, lines 30-33); reducing the suspensions in the metal gate with a reducing process, a reducing gas for the reducing process having a third redox potential, the third redox potential being greater than the first redox potential, the third redox potential being less than the second redox potential (column 9, lines 30-33), the reducing gas being diffused into the metal gate during the reducing process (column 9, claim 9, lines 30-35); and recessing the metal gate with an etch back processes, the reducing process modifying the etch back process (claim 15).
Regarding independent claim 17, claim 9 of U.S. Patent ‘396 claims a method comprising: forming a gate structure to form a trench between gate spacers; depositing metal layers in the trench (column 9, claim 9, lines 17-21); planarizing the metal layers with a chemical mechanical polish (CMP) process to form a metal gate structure in the trench, suspensions of a slurry for the CMP process being diffused into the metal gate structure during the CMP process (column 9, claim 9, lines 25-29); after planarizing the metal layer, treating the metal gate structure with a processing gas, the reducing gas being diffused into the metal gate during the reducing process, the processing gas being a reducing agent for the suspensions, the suspensions being an oxidizing agent for the processing gas (column 9, claim 9, lines 30-33 and claim 11); after treating the metal gate structure, etching the metal gate structure to form a recess (column 9, claim 9, lines 34-35); and forming a dielectric layer in the recess (column 9, claim 9, lines36-40).
U.S. Patent ‘396 does not claim replacing the dummy gate structure.
However, it would have been obvious to include the step replacing the dummy gate structure because such gate replacement process is a known process which is suitable for easily incorporating different gate metals in the FinFet to control the threshold voltage.
Regarding a functional statement “ wherein treating the metal gate structure prevents etch back failure caused by diffusion of the suspensions into the main metal layer”, because the invention claimed method and U.S. Patent ‘396 claimed method  for treating the metal gate structure are produced by substantially identical processes, claimed property or function of “prevents etch back failure caused by diffusion of the suspensions into the main metal layer” is presumed to be inherent.
Regarding dependent claims 10-11, 15-16, 18-19 and 22, claims 1-8 and 10-17 of U.S. Patent ‘396 claim the common subject matters as the specified claims of the present application.
Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to independent claims 1 and 17 have been considered but are moot because the new ground of rejection (i.e., 112 rejection, modified rejection, etc.) is applied in the current rejection.
Applicant’s arguments with respect to independent claim 8 have been fully considered and are persuasive.  The prior art rejection of claim 8 has been withdrawn. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHAT X CAO whose telephone number is (571)272-1703. The examiner can normally be reached M-F, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on 571-270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHAT X CAO/Primary Examiner, Art Unit 2817